Cite as 26 I&N Dec. 809 (BIA 2016)

Interim Decision #3872

Matter of Samuel Alberto IBARRA, Respondent
Decided September 15, 2016
U.S. Department of Justice
Executive Office for Immigration Review
Board of Immigration Appeals
(1) A “theft offense” under section 101(a)(43)(G) of the Immigration and Nationality
Act, 8 U.S.C. § 101(a)(43)(G) (2012), which requires the taking of property “without
consent,” includes extortionate takings, in which consent is coerced by the wrongful use
of force, fear, or threats.
(2) Robbery by force or fear in violation of section 211 of the California Penal Code is
categorically an aggravated felony theft offense under section 101(a)(43)(G) of the Act.
FOR RESPONDENT: Nina Bonyak, Esquire, Riverside, California
FOR THE DEPARTMENT OF HOMELAND SECURITY: John D. Holliday, Assistant
Chief Counsel
BEFORE: Board Panel: PAULEY and MULLANE, Board Members; GELLER,
Temporary Board Member.
PAULEY, Board Member:

In a decision dated January 26, 2016, an Immigration Judge determined
that the respondent was not removable under section 237(a)(2)(A)(iii) of
the Immigration and Nationality Act, 8 U.S.C. § 1227(a)(2)(A)(iii) (2012),
as an alien convicted of an aggravated felony theft offense under section
101(a)(43)(G) of the Act, 8 U.S.C. § 1101(a)(43)(G) (2012), and terminated
the removal proceedings. 1 The Department of Homeland Security (“DHS”)
has appealed from that decision. The DHS’s appeal will be sustained, the
proceedings will be reinstated, and the record will be remanded to the
Immigration Judge.

I. FACTUAL AND PROCEDURAL HISTORY
The respondent is a native and citizen of Nicaragua who became a
lawful permanent resident on September 17, 2001. On January 23, 2004,
1

The Immigration Judge also found that the respondent was not convicted of a crime of
violence under section 101(a)(43)(F) of the Act. In this decision, we need not address
whether the respondent’s offense qualifies as an aggravated felony under this provision.

809

Cite as 26 I&N Dec. 809 (BIA 2016)

Interim Decision #3872

he was convicted of two counts of second degree robbery by force or fear in
violation of section 211 of the California Penal Code, with use of a deadly
or dangerous weapon as an aggravating factor under section 12022.53(b). 2
He was sentenced to 3 years of incarceration for these offenses, with an
additional consecutive 10 years for a firearm enhancement. He was also
ordered to pay fines and restitution.
The Immigration Judge determined that a violation of section 211 of the
California Penal Code is not an aggravated felony theft offense under the
categorical approach because the statute proscribes generic extortion in
addition to generic theft offenses. In reaching that conclusion, the
Immigration Judge relied on United States v. Becerril-Lopez, 541 F.3d 881,
891–92 (9th Cir. 2008), a decision of the United States Court of Appeals
for the Ninth Circuit, in whose jurisdiction this case arises. In that case, the
court stated that section 211 encompasses generic extortion, which is
defined as obtaining property “from another with his consent induced by
the wrongful use of force, fear, or threats.” Id. (quoting Scheidler v. Nat’l
Org. for Women, Inc., 537 U.S. 393, 409 (2003)).
Based on this precedent, the Immigration Judge concluded that section
211 of the California Penal Code punishes offenses that are not included in
the generic definition of theft because a violation of the statute must be
accomplished with the “consent” of the victim, but generic theft, as defined
in section 101(a)(43)(G) of the Act, requires, as an element, that a taking
must be accomplished without the victim’s consent. Accordingly, the
Immigration Judge determined that the DHS had not met its burden of
establishing the respondent’s removability by clear and convincing
evidence and terminated the proceedings.

II. ANALYSIS
To determine whether a crime is an aggravated felony for immigration
purposes, we must apply the categorical approach outlined by the Supreme
Court in Taylor v. United States, 495 U.S. 575 (1990). Under the
categorical approach, only the “fact of conviction and the statutory
definition of the prior offense” can be examined. Id. at 602; see also
Mathis v. United States, 136 S. Ct. 2243, 2248 (2016) (holding that the
focus of the categorical approach is on “whether the elements of the crime
2

Section 211 of the California Penal Code provides as follows:
Robbery is the felonious taking of personal property in the possession of another,
from his person or immediate presence, and against his will, accomplished by means
of force or fear.

810

Cite as 26 I&N Dec. 809 (BIA 2016)

Interim Decision #3872

of conviction sufficiently match the elements of generic burglary, while
ignoring the particular facts of the case”). Whether the elements of section
211 of the California Penal Code match the elements of generic theft under
section 101(a)(43)(G) of the Act is a question of law that we review de
novo. 8 C.F.R. § 1003.1(d)(3)(ii) (2016).
Section 101(a)(43)(G) of the Act defines an aggravated felony in
relevant part as “a theft offense (including receipt of stolen property) . . . for
which the term of imprisonment [is] at least one year.” To resolve whether
the Immigration Judge properly terminated proceedings in this matter, we
must decide whether the respondent’s offense falls within the generic
definition of a theft offense. Theft under section 101(a)(43)(G) is defined
as the “taking of property or an exercise of control over property without
consent with the criminal intent to deprive the owner of rights and benefits
of ownership, even if such deprivation is less than total or permanent.”
Gonzales v. Duenas-Alvarez, 549 U.S. 183, 189 (2007) (quoting Penuliar
v. Gonzales, 435 F.3d 961, 969 (9th Cir. 2006)); see also Matter of
Garcia-Madruga, 24 I&N Dec. 436, 438, 440 (BIA 2008).
The Immigration Judge’s analysis does not recognize that in extortion
offenses, “consent” is coerced—that is, it is “induced” and does not
constitute the kind of “consent” that exempts an offense from aggravated
felony treatment under section 101(a)(43)(G) of the Act. Scheidler,
537 U.S. at 410. The phrase “without consent” need not appear in the text
of a statute for the prohibited crime to be a theft offense. Rather, we
conclude that theft refers more broadly to offenses that involve a taking
against the voluntary assent of the victim—meaning offenses with elements
that necessarily involve conduct that coerces compliance. See Matter of
Cardiel, 25 I&N Dec. 12, 20 (BIA 2009) (stating that “the concept of
‘consent’ used in the law of extortion is highly unconventional and does not
connote a voluntary or elective conferral of property”).
The California courts have long recognized that extortion requires an
offender to induce the victim’s “coerced and unwilling consent” and that
“the wrongful use of force or fear must be the operating or controlling
cause compelling the victim’s consent.” People v. Goodman, 323 P.2d 536,
541 (1958). There is no meaningful difference between a taking of
property accomplished against the victim’s will and one where his
“consent” to parting with his property is coerced through force, fear, or
threats. See Matter of Cardiel, 25 I&N Dec. at 20–21 (stating that
“‘consent’ obtained under extreme duress through the wrongful use of force
or fear does not constitute consent” for purposes of determining if the
elements of an offense match those of generic theft). As the Ninth Circuit
has explained, the “‘with consent’ element of generic extortion is not
inconsistent with the ‘against the will’ element of a Cal. Penal Code § 211
811

Cite as 26 I&N Dec. 809 (BIA 2016)

Interim Decision #3872

conviction for a taking involving threats to property” because “in spite of
the different expressions, there is no difference . . . , for both crimes equally
require that the defendant’s threats induce the victim to give up his
property, something which he would not otherwise have done.” See
Becerril-Lopez, 541 F.3d at 892 n.9 (quoting 3 Wayne R. LaFave,
Substantive Criminal Law § 20.4(b) (2d ed. Westlaw 2003)).
We additionally note that the jury instructions for section 211 of the
California Penal Code require as an element that the defendant take
property from another “against that person’s will.” Judicial Council of
California Criminal Jury Instructions (2016 edition), CALCRIM No. 1600.
According to these instructions, “An act is done against a person’s will if
that person does not consent to the act. In order to consent, a person must
act freely and voluntarily and know the nature of the act.” Id.; see also Cal.
Jury Instr.—Crim. 9.40 (Fall 2016 Revision) (“‘Against the will’ means
without consent.”).
Thus, a victim’s consent to an extortionate taking does not connote a
voluntary conferral of property and is distinguishable from consent
obtained through fraud or deceit. See Matter of Cardiel, 25 I&N Dec. at
20; see also Mena v. Lynch, 820 F.3d 114, 119−20 (4th Cir. 2016) (stating
that the “consent” essential to extortion stands in marked contrast to the
type of “consent” underlying an embezzlement offense, which is “closely
related” to the crime of fraud); cf. Matter of Garcia-Madruga, 24 I&N Dec.
at 440 n.5 (concluding that a conviction for welfare fraud, which involves
the taking or acquisition of property with consent that has been fraudulently
obtained, did not qualify as a theft offense under section 101(a)(43)(G)). In
Matter of Garcia-Madruga, we explicitly declined to provide a precise
meaning for the term “consent” in deciding whether crimes involving fraud
or deceit fell within the generic definition of aggravated felony theft, and
we did not discount the possibility that such a term could encompass
“consent induced by coercion.” Id.
The respondent cites Lopez-Valencia v. Lynch, 798 F.3d 863, 866
(9th Cir. 2015), and United States v. Corona-Sanchez, 291 F.3d 1201,
1207–08 (9th Cir. 2002) (en banc), in support of his argument that the
Ninth Circuit has concluded that a conviction under California’s theft
statute is categorically not a conviction for an aggravated felony theft
offense under section 101(a)(43)(G) of the Act. However, in both decisions
the court limited its holding to offenses in which the underlying crime
charged is a violation of section 484 of the California Penal Code, which is
not at issue here. Moreover, in neither case did the court consider the
central issue before us—whether a taking of property falls within the
generic definition of theft in section 101(a)(43)(G) when the victim’s
“consent” has been elicited by force, fear, or threats. As we previously
812

Cite as 26 I&N Dec. 809 (BIA 2016)

Interim Decision #3872

stated in Matter of Cardiel, 24 I&N Dec. at 20, “[I]t is not at all clear to us
that extortion would fall outside the scope of the term ‘theft offense,’ . . .
simply by virtue of the fact that an extortionate taking is, in some peculiar
sense, not effected ‘without consent.’” Cf. Chapling v. Mukasey, 267
F. App’x 516, 517 (9th Cir. 2008) (“[T]he requirement that the property
have been obtained by extortion does not cause the full range of conduct
criminalized by [section 496(a) of the California Penal Code] to exceed the
scope of a generic theft offense.”).
We now hold that the generic definition of aggravated felony theft under
section 101(a)(43)(G) of the Act encompasses extortionate takings, in
which consent is coerced by the wrongful use of force, fear, or threats. We
therefore conclude that the respondent’s crime is categorically an
aggravated felony theft offense and that he is removable as charged.
Accordingly, the DHS’s appeal will be sustained and the record will be
remanded to the Immigration Judge for consideration of the respondent’s
eligibility for relief from removal.
ORDER: The appeal of the Department of Homeland Security is
sustained, the decision of the Immigration Judge is vacated, and the
removal proceedings are reinstated.
FURTHER ORDER: The record is remanded to the Immigration
Judge for further proceedings consistent with the foregoing opinion and for
the entry of a new decision.

813

